DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 23 uses the following:
a) means for causing the gNB to perform a listen-before-talk (LBT) operation;
b) means for obtaining a channel occupancy time; and
c) means for causing the gNB to transmit downlink (DL) transmission bursts.
Claim 24 uses the following:
a) means for causing the gNB to drop any transmissions.
Claim 25 uses:
a) means for causing a transmission from the gNB to a user equipment.
Specification Fig.4 illustrates the means for implementing the functions discussed above.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, and 10-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 11,140,708 B2), Hereinafter “Li”, in view of R1-1906197, “Channel access procedures for NR-U”, hereinafter “NTT197”.
Claims 1, 11, 18, and 23:
Regarding claim 1, Li teaches, ‘an apparatus of a User Equipment (UE)’ (Fig. 3), ‘the apparatus including a memory’ (Fig. 3, memory 360); and one or more processors coupled to the memory (Li: Fig. 3, processor 340), and configured to: ‘determine a fixed frame period for communication during a channel access procedure with a New Radio (NR) evolved Node B (gNB) on a channel’ (Li: [Title], “METHOD AND APPARATUS FOR FRAME BASED EQUIPMENT OPERATION OF NR UNLICENSED”; “ FIG. 9 illustrates an exemplary fixed frame period for FBE operations according to one embodiment”);  and 
 ‘in response to a determination that a time gap between an end of a downlink (DL) transmission burst from the gNB and a beginning of a following uplink (UL) transmission burst from the UE within a channel occupancy time (COT) of the fixed frame period is less than or equal to 16 µs, cause the UE to gain access to the channel without sensing the channel’ (Li: Col. 42, lines 9-13, “the LBT requirement for such uplink transmissions by the UE shall follow that of the unlicensed regulation, i.e., LBT is not needed if uplink transmission starts within SIPS duration (e.g. 16 μs for 5 GHz band) after the last downlink transmission”); and
‘in response to gaining access to the channel, send the UL transmission burst for transmission by the UE to the gNB on the operating channel and within the fixed frame period’ (Li: Col.2, lines 12-16, “The UE further includes a transceiver operably connected to the at least one processor, the transceiver configured to transmit to or receive from a base station (BS) over the operating channel during the COT”; COT is within the FFP, as shown in Fig. 9, e.g.).
Li also teaches LBT needs to be performed if the gap is between 16 and 25 μs (Li: “LBT needs to be performed during an observation slot within a period of PIPS duration ( e.g., 25 μs for 5 GHz band) ending before the granted uplink transmission needs to be performed by the UE”).
Li however fails to teach LBT requirement for gap over 25 μs.
NTT197 in the same filed of endeavor teaches, ‘in response to a determination that the time gap is more than 16 μs, cause the UE to sense the channel to gain access to the channel’ (NTT197: bullet 3, “If the gap goes greater than 25 us, Cat 4 LBT whose priority class is determined based on the necessary duration of next COT is used for transmission entity switching”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure of NTT197 with that of Li and come up with the claimed invention, motivated by support of contention window of variable size, necessitating use of LBT4 as discussed above.
	Claim 11 is for a method implemented by the apparatus of claim 1. The claim is a change in category with respect to claim 1. Claim elements have been discussed above in claim 1.
Claim is rejected based on rejection of claim 1.
Claim 18 is for one or more non-transitory computer-readable media. The claim is a change in category with respect to claim 1. Claim elements have been discussed above in claim 1.
Claim is rejected based on rejection of claim 1.
Claim 23 is for an apparatus of a New Radio (NR) evolved Node B in communication with the user equipment of claim 1.
Li teaches NR gNB (Fig. 3B) including means for the operations of causing the gNB to perform a listen-before-talk (LBT) operation, obtaining a channel occupancy time (COT), and causing the gNB to transmit downlink (DL) transmission bursts. 
As per Li, “In yet another example of the first principle, for FBE NR-U, the initiating device can be the gNB, and the responding device is the UE. In yet another example of the first principle, for FBE NR-U, the initiating device can be the UE, and the responding device is the gNB” (Li: Col.18, lines 11-16). 
The requirement for valid Fixed Frame Period is implied based on the transmission happening only after successful LBT.
Rest of claim elements are discussed above in claim 1.
Claim is rejected based on above disclosures in Li and rejection of claim 1.

Claims 2, 12, and 19
Regarding claim 2, combination of Li and NTT197 teaches the apparatus of claim 1 (discussed above), ‘wherein the one or more processors are to not transmit during an idle period, the idle period at an end of and within the fixed frame period and equal to 5% of the COT or 100 µs, whichever is larger’ (Li: Col. 17, lines 11-16, “The channel occupancy time (COT) associated with a successful LBT check for FBE operation shall be no greater than 95% of the FFP, and it shall be followed by an idle period until the start 15 of next FFP such that the idle period is at least the max (5% of channel occupancy time, 100 microseconds)”).
Claim 12 is for a method implemented by the apparatus of claim 2. The claim is a change in category with respect to claim 2. Claim elements have been discussed above in claim 2.
Claim is rejected based on rejection of claim 2.
Claim 19 is for one or more non-transitory computer-readable media. The claim is a change in category with respect to claim 2. Claim elements have been discussed above in claim 2.
Claim is rejected based on rejection of claim 1.

Claims 4, 13, and 20:
Regarding claim 4, combination of Li and NTT197 teaches the apparatus of claim 1 (discussed above), ‘wherein the one or more processors are to process a message from the gNB including an indication of a configuration of the fixed frame period, and to determine the configuration of the fixed frame period from the message’ (Li: Col.19, lines 17-22, “the FFP value can be configured by RRC layer through an RRC layer parameter. In a fifth sub-example, the value of FFP can be configured and indicated to the UE through downlink control information (DCI), which can indicate the chosen FFP value from the set of predefined FFP values”).
Claim 13 is for a method implemented by the apparatus of claim 4. The claim is a change in category with respect to claim 4. Claim elements have been discussed above in claim 4.
Claim is rejected based on rejection of claim 4.
Claim 20 is for one or more non-transitory computer-readable media. The claim is a change in category with respect to claim 4. Claim elements have been discussed above in claim 4.
Claim is rejected based on rejection of claim 4.

Claims 5, 14, and 21:
Regarding claim 5, combination of Li and NTT197 teaches the apparatus of claim 4 (discussed above), wherein the message is in a system information block (SIB) transmission (Li: Col. 19, lines 23-26, “In a second approach of the Embodiment 2, when an FBE operation mode is supported, a channel occupancy time (COT) can be configurable or determined from configurations for other related system information”; SIB may be used for system information transmission).
Claim 14 is for a method implemented by the apparatus of claim 5. The claim is a change in category with respect to claim 5. Claim elements have been discussed above in claim 5.
Claim is rejected based on rejection of claim 5.
Claim 21 is for one or more non-transitory computer-readable media. The claim is a change in category with respect to claim 5. Claim elements have been discussed above in claim 5.
Claim is rejected based on rejection of claim 5.

Claims 6, 15, and 22:
Regarding claim 6, combination of Li and NTT197 teaches the apparatus of claim 4 (discussed above), ‘wherein a length of the fixed frame period is one of 2, 2.5, 5, and 10 ms’ (Li: Col. 17, line 7, “The FFP is within 1 ms to 10 ms”).
Claim 15 is for a method implemented by the apparatus of claim 6. The claim is a change in category with respect to claim 6. Claim elements have been discussed above in claim 6.
Claim is rejected based on rejection of claim 6.
Claim 22 is for one or more non-transitory computer-readable media. The claim is a change in category with respect to claim 6. Claim elements have been discussed above in claim 6.
Claim is rejected based on rejection of claim 6.

Claims 7 and 16:
Regarding claim 7, combination of Li and NTT197 teaches the apparatus of claim 4 (discussed above), ‘wherein a starting position of the fixed frame period is to align with a boundary of a radio frame for communication in the channel’ (Li: Col. 17, lines 4-6, “the initiating device shall perform listen-before-talk (LBT) during an observation slot before starting transmissions on an operating channel at the start of a FFP”).
Claim 16 is for a method implemented by the apparatus of claim 7. The claim is a change in category with respect to claim 7. Claim elements have been discussed above in claim 7.
Claim is rejected based on rejection of claim 7.

Claims 8 and 17:
Regarding claim 8, combination of Li and NTT197 teaches the apparatus of claim 4 (discussed above), ‘wherein the one or more processors are to sense the channel during a single observation slot within a 25 µs period’ (Li: Col.21, lines 57-65, “FBE NR-U can utilize the baseline FBE channel access scheme for determining whether the initiating device can obtain channel access in the next FFP, wherein the initiating device performs LBT with energy detection only, immediately before starting transmission on an operating channel at the start of a FFP, for the duration of a single observation slot, and the initiating device can start transmission within COT of the next FFP if it passes the LBT”; see Fig.15).
Claim 17 is for a method implemented by the apparatus of claim 8. The claim is a change in category with respect to claim 8. Claim elements have been discussed above in claim 8.
Claim is rejected based on rejection of claim 8.

Regarding claim 10, combination of Li and NTT197 teaches the apparatus of claim 1 (discussed above),  ‘further including a Radio Frequency (RF) circuitry and one or more antennas coupled to the RF circuitry to transmit the UL transmission burst’ (Li: Fig.6; Fig. 3A element 305).

Regarding claim 24, combination of Li and NTT197 teaches the apparatus of claim 23(discussed above), further including means for, ‘in response to a determination that the LBT operation is not successful, causing the gNB to drop any transmissions corresponding to an invalid fixed frame period FFP’ (Li: Col.17, lines 8-10, “If the LBT fails on an operating channel, the initiating device shall not transmit on that channel”; not transmitting may be considered equivalent to dropping).

Regarding claim 25, combination of Li and NTT197 teaches the apparatus of claim 23(discussed above), further including means for causing a transmission from the gNB to a user equipment (UE) of a configuration of the fixed frame period FFP (discussed above in claim 4 with respect to disclosures in Li: Col.19, lines 17-22).

Claims 26, 27 and 28:
Regarding claim 26, combination of Li and NTT197 teaches the apparatus of claim 5 (discussed above), ‘wherein the indication of a configuration of the fixed frame period includes information regarding a length of the fixed frame period’ (Li: Col.19, lines 3-6, “In a first sub-example, the FFP can be configured from a set of predefined values in the unit of 1 ms. For instance, the set of supported FFPs can be {1, 2, 3, 4, 5, 6, 7, 8, 9, 10} ms using 4 bits”; other length definitions are also present in the same paragraph).
Claim 27 is for a method implemented by the apparatus of claim 26. The claim is a change in category with respect to claim 26. Claim elements have been discussed above in claim 26.
Claim is rejected based on rejection of claim 26.
Claim 28 is for one or more non-transitory computer-readable media. The claim is a change in category with respect to claim 26. Claim elements have been discussed above in claim 26.
Claim is rejected based on rejection of claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) R1-1907454 discusses channel access aspects related to NR-U in both 5 and 6 GHz;
b) R1-1907381 discusses Channel access procedure for NR-unlicensed;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462